ON SUGGESTION OF ERROR.
Our original opinion held that, unless chapter 147, Laws 1934, be unconstitutional, appellant had no right to maintain his petition for mandamus, and called attention to the fact that appellant had submitted no argument that the said chapter is unconstitutional, in whole or in part. Appellant now presents a suggestion of error, and for the first time argues the constitutional question mentioned.
It is a rule of practice in nearly all appellate tribunals, and certainly so in this court, that a point not argued at all is to be taken as waived. See, for instance, Bridges v. State,154 Miss. 489, 122 So. 533; Rayl v. Thurman, 156 Miss. 8,125 So. 912. Some of the reasons which form the foundation for this rule are to be found stated in Johnson v. State, 154 Miss. 512,122 So. 529, and Goodyear Yellow Pine Co. v. Lumpkin, 158 Miss. 578,130 So. 745. As a corollary of this rule, the practice is also that this court will not consider, "on a suggestion of error, a new contention, one not assigned or argued on the submission of the case." Eady v. State, 153 Miss. 696, 122 So. 199, 200. In that case the court added that "as a general rule it is no more permissible on appeal to present a case in halves or by piecemeal than it would be on the original trial." See, also, McCaskey Register Co. v. Swor, 154 Miss. 396, 400, 122 So. 489, 753.
Suggestion of error overruled. *Page 168